Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The reissue includes an amendment to the claims and amends Figures 7 and 9.  This office action is in response to the amendment filed December 07, 2021.
Defective Reissue Declaration
The reissue oath/declaration filed December 7, 2021 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: 
The Declaration filed December 07, 2021 makes the following statement of error:
“Claims 3, 5, and 7 are too broad, resulting in the patentee claiming more than he had a right to claim. These errors are described in the accompanying Amendment. Defects in the Specification and Drawing are described in the previous declaration.”  

In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP 1414(II)(B).  The reissue declaration filed December 7, 2021 does not identify a single word, phrase, or expression in the Specification wherein the error lies, or indicate what is wrong with the Drawings.

 and the specific claim language wherein lies the error. See MPEP 1414(II)(C). 
(C) It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

In the present application, Patent Owner indicates in the remarks filed 12/7/21 that the use of the term “light of the vehicle” is too broad.  Claims 3 and 7 are amended to refer to “central headlight” that narrows the scope of the claims to a more proper breadth and comports claims 3 and 7 to the terminology utilized in claim 1.  Such language should be reflected in the Declaration.
Claims 1-10 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
Improper Amendment
The amendment filed 12/07/2021 proposes amendments to claims 1, 3, 4, 7 and 8, that do not comply with 37 CFR 1.173(b) and (c), which sets forth the manner of making amendments in reissue applications.  [Refer to MPEP 1453]  
These claims show the following phrase:  “[support] frame” - the word ‘frame’ should not be underlined because it is part of the original claims.  Any changes are to be made relative to the patent.    

37 CFR 1.173(b) states that each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b) and (c).  
Status of Claims
The amendment filed 12/07/2021 includes claims 1-10 with amendments to claims 1, 3, 4, 5, 7 and 8.  The claims include one (1) independent claim reproduced below (including proper markings).
Claim 1. (Currently amended)  A ring light module for vehicles having headlight structures which further comprise a central headlight mounted behind and circumscribed by a bezel, the module comprising:
a. a [support] frame shaped and sized to fit within the bezel and, at least partially circumscribing the central headlight;
b. a plurality of light sources in an electrical circuit mounted upon the [support] frame, said light sources facing into the bezel when the frame is mounted therein; and


Claim Interpretation
As set forth in the previous office action, while the claims claim “a ring light module,” the Specification discloses:
“Rings, as the term is used in this Specification and the Claims, would include any shape which is designed to at least partially circumscribe a headlight.  This would include circles, ovals, rectangles, or any type of regular or irregular polygon and partial (incomplete) forms of these shapes.”  (Col. 1, lines 60-64)  

“[T]he ring modules 10 may be properly horseshoe-shaped, U-shaped, ovular, rectangular or be shaped as any polygon and not necessarily circular, and still be considered a “ring.”  (Col. 3, lines 1-4)

“The frame 20 is made to comport with the shape and size of a headlight port for a given vehicle, and may be a rigid, semi-rigid or flexible circuit board.”  (Col. 2, lines 62-64)

Thus, “ring” is not limited to a closed circular shape; it is interpreted as including the shapes disclosed above.  Further, the “ring” may be rigid, semi-rigid or flexible as disclosed above.
Claim 1 now recites “said light sources facing into the bezel when the frame is mounted therein.”   This recitation is a recitation of how the ring light module may be attached to an undefined bezel, which is not part of the claimed components defining the ring light module.  As such, said recitation does not impart a limitation to the claimed ring light module.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “said light sources facing into the bezel when the frame is mounted therein.”  Applicant has not pointed out where the new recitation is supported, nor does there appear to be a written description of the new recitation.  See MPEP 2163.04(I)(B). Review of the Specification does not show where it discloses that the light sources face into the bezel as now claimed in claim 1.  The same applies to dependent claims 2-10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KOSSOFF (US 2017/0341563 A1).

KOSSOFF relates to vehicle lighting, such as headlights and taillights, and more particularly to retrofitting vehicle lights with auxiliary lighting.  [0001] The auxiliary vehicle lighting component is for mounting to a main vehicle lighting assembly trim component such as a shroud or bezel.  The auxiliary lighting component includes a circuit board strip configured in 
In claim 1, [0014] and Fig. 1, KOSSOFF discloses a vehicle headlight assembly comprising:  
a main light source 12 (that corresponds to a central headlight),
a vehicle trim component adjacent the main light source such as a shroud or bezel 20 (that corresponds to a bezel), 
an auxiliary light source 30, the auxiliary light source comprising a base (corresponds to the claimed frame) and a series of auxiliary lights attached to the base (corresponds to the claimed plurality of light sources); Fig. 1 shows that the auxiliary light source 30 circumscribes a majority of the central headlight along a bottom circumference.  (Refer to Fig. 1) It is further noted that Kosoff’s invention is equally applicable to non-annular shapes of auxiliary lighting strips such as arcs, [0024]
a mounting hole extending through a portion of the base, and
a fastener extending through the mounting hole and attached to the trim component.
KOSSOFF further discloses that the base includes a circuit board and the LEDs are built upon the circuit board.  (Refer to claims 2 and 3 of KOSSOFF)  This teaching provides for the claimed “plurality of light sources in an electrical circuit mounted upon the frame.”
The reference teaches that the auxiliary lighting assembly wiring is connected to the vehicle’s power source or alternatively, may be powered independently of any other vehicle circuit with an independent 12-volt switch. [0022]   KOSSOFF provides for a module to power and control light sources as claimed.  
 claim 1.
 Regarding claim 2, KOSSOFF teaches the use of LEDs as auxiliary lights.  (Refer to [0004] and Claims 2-3)
Regarding claim 3, KOSSOFF relates to vehicle lighting, such as headlights and taillights, and more particularly to retrofitting vehicle lights with auxiliary lighting.  [0001]   Fig. 1 shows that the auxiliary light source 30 circumscribes a majority of the central headlight along a bottom circumference.  (Refer to Fig. 1) 
Regarding claim 4, KOSSOFF teaches the use of fiberglass circuit boards and plastic circuit boards.  (Refer to [0016])
Regarding claim 5, Fig. 1 shows that the auxiliary light source 30 attaches to a bezel 20 within a trough in the bezel.  (Refer to Fig. 1 and [0014])
Regarding claim 6, KOSSOFF teaches the use of LEDs as auxiliary lights.  (Refer to [0004] and Claims 2-3)
Regarding claim 7, KOSSOFF relates to vehicle lighting, such as headlights and taillights, and more particularly to retrofitting vehicle lights with auxiliary lighting.  [0001]   Fig. 1 shows that the auxiliary light source 30 circumscribes a majority of the central headlight along a bottom circumference.  (Refer to Fig. 1) 
Regarding claim 8, KOSSOFF teaches the use of fiberglass circuit boards and plastic circuit boards.  (Refer to [0016])
Regarding claims 9 and 10, KOSSOFF teaches that a plastic lens encloses the internal components of the vehicle headlight assembly.  (Refer to [0014] and Fig. 1)
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. 
Patent Owner argues that the amendments to claims 3, 7 and 5 narrow the claims, thus correcting the error indicated in the Declaration that the claims are too broad.    This argument is not found persuasive to overcome the rejection over the defective reissue declaration.  As explained above, the reissue declaration must also identify the specific claim language that is in error.
Regarding the 102 rejections based on Kossoff, on the Remarks (p.6, last paragraph), 
Applicant states: “…has amended claim 1 to more clearly and positively claim a structure which has the light sources directed to shine through the bottom of the trough.”   In the remarks, Applicant also indicates that the light sources are mounted inward as is taught in the Specification.  These remarks are not commensurate in scope with claim 1 as amended.  In fact, claim 1 does not require the presence of a trough, let alone a bezel. 
The Applicant argues that Kossoff teaches that the light sources face outward from the mount, not inward as is taught in the Specification.  This argument is not commensurate in scope with the claims.  Claim 1 does not require that the light ring module be mounted in a bezel.  Additionally, the Specification fails to teach that the light sources face inward as alleged by Applicant.  As noted above, it is also unclear what is intended by facing inward when the sources of light can emit light in multiple directions, and may actually be facing open air if they are fit into an open trough and the bezel does not have a lens cover.


Conclusion
Claims 1-10 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10/323,813 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner’s supervisors: Timothy Speer at (313) 446-4825 or Jean Witz at (571) 272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991